PER CURIAM:
William Kwame Doh, a native and citizen of Ghana, petitions for review of a Board of Immigration Appeals (“Board”) order adopting and affirming the immigration judge’s decision denying the motion to reopen. We deny the petition for review.
We do not have jurisdiction to review the Board’s decision not to sua sponte reopen proceedings. Ali v. Gonzales, 448 F.3d 515, 518 (2d Cir.2006). In addition, we find the immigration judge did not abuse his discretion in denying the motion to reopen as untimely. See 8 C.F.R. § 1003.23(b)(4)(ii) (2005).
Accordingly, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED